DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cooling unit, heating unit or a nose cone (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

The drawings are objected to because
“1100 (Figures 11A and 11B)” on page 28, line 11 and page 33, line 10 of the specification the application is missing Figures 11A and 11B.
“Figure 18B” on page 37, line 29 the application is missing Figure 18B. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Reference character 1816 (page 36, line 24); 1824 (page 37, line 17); 2132, 2132a, 2132b, 2132c, 2134a, 2134b, 2136 and 2137 are not shown in the figures   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters 1011d in FIG. 6B and 2128a in FIG. 10 are not mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. Also, make sure all reference characters are shown in the figures and all figures included in the application. 
The disclosure is objected to because of the following informalities:
108b (page 35, line 28) needs to be changed to 10b  
2114c (page 39, line 27) needs to be changed to 2114b
2014 (page 46, line 29) needs to be changed to 2104
Appropriate correction is required.
Claim Objections
Claims 6-9 are objected to because of the following informalities:  
It appears that claims 6 and 7 are identical.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by  PCT reference WO 2018/102422 A.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being 
Regarding claim 1, PCT reference ‘422 discloses a deployable fairing system, comprising: a deployable fairing which is deployable into a plurality of fairing configurations from a fully retracted configuration as shown in Figure 2C to a fully deployed configuration as shown in Figure 2B, and at least one intermediate configuration between the fully retracted configuration and the fully deployed configuration as shown in Figures 3A and 3B; at least one actuator (36) drivingly coupled to move the deployable fairing into the plurality of fairing configurations as shown in Figure 4B; at least one sensor (2124, 2128, 2130) position to sense at least one condition; and a controller (2100) communicatively coupled to the at least one sensor (2124) to receive information representative of the at least one condition, and communicatively couple to control the at least one actuator in response to at least the at least one condition to deploy the deployable faring into at least one intermediate configuration between the fully retracted configuration and the fully deployed configuration and to stop deploying the deployable faring with the deployable faring in the at least one intermediate configuration.

Regarding claim 3, PCT reference ‘422 discloses the deployable fairing system of claim 2 wherein the vehicle is a trailer (10b), the proximate end of the deployable fairing attached to the rear of the trailer, the distal end of the deployable fairing extending rearwardly of the rear of the trailer as a rear tail in the intermediate and the fully deployed configurations as shown in Figures 2B, 2C, 3A and 3B.
Regarding claim 4, PCT reference ‘422 discloses the deployable fairing system of claim 2 wherein the vehicle is a tractor (10a), the proximate end of the deployable fairing attached to the rear of a cab of the tractor, the distal end of the deployable fairing extending rearwardly of the rear of the cab of the tractor as a gap filler in the intermediate and the fully deployed configurations as shown in Figures 2B, 2C, 3A and 3B.


Regarding claims 6 and 7, PCT reference ‘422 discloses the deployable fairing system of claim 1 wherein the at least one sensor (proximity) responsive to at a presence or an absence of an object in a direction in which the deployable fairing moves in transitioning toward the fully deployed configuration from the fully retracted configuration.
Regarding claim 8, PCT reference ‘422 discloses the deployable fairing system of claim 7 wherein the controller includes at least one processor and determines the presence or the absence of a portion of the trailer in the deployed region based at least in part on the information received via the at least one sensor (proximity) (2124) Proximity sensor is a sensor able to detect presence of the nearby objects without any physical contact.
Regarding claim 9, PCT reference ‘422 discloses deployable fairing system of claim 7 wherein the controller determines the presence or the absence of one or more of a cooling unit, a heating unit or a nose cone that extends 
Regarding claim 10, PCT reference ‘422 discloses the deployable fairing system of claim 1 wherein the controller comprises at least one processor and determines an amount of deployment based at least in part on a position of an object that is present in the direction in which the deployable fairing moves in transitioning toward the fully deployed configuration from the fully retracted configuration.
Regarding claim 11, PCT reference ‘422 discloses the deployable fairing system of claim 1 wherein the controller comprises at least one processor and determines an amount of deployment based at least in part on a distance to an object that is present in the direction in which the deployable fairing moves in transitioning toward the fully deployed configuration from the fully retracted configuration to deploy the deployable fairing as close to the fully deployed configuration without contacting the object.
Regarding claim 12,  PCT reference ‘422 discloses the deployable fairing system of claim 1 wherein the controller comprises at least one processor and determines an amount of deployment based at least in part on a distance to an object that is present in the direction in which the deployable fairing moves in 
Regarding claim 13, PCT reference ‘422 discloses the deployable fairing system of claim 1 wherein the at least one sensor (2128) is responsive to at least one of wind speed or wind direction.
Regarding claim 14, PCT reference ‘422 discloses the deployable fairing system of claim 1 wherein the at least one sensor is responsive to a wind direction that is non-parallel to an axis of deployment along with the deployable fairing moves in transitioning between the fully retracted and the fully deployed configurations.
Regarding claim 15, PCT reference ‘422 discloses the deployable fairing system of claim 14 wherein the controller comprises at least one processor and determines an amount of deployment based at least in part on at least one of the wind speed or the wind direction.
Regarding claim 16, PCT reference ‘422 discloses the deployable fairing system of claim 1 wherein the at least one sensor (2130) responsive to a temperature in an ambient environment.

Regarding claim 20,  PCT reference ‘422 discloses the deployable fairing system of claim 1 wherein the at least one sensor comprises at least a first sensor (proximity sensor) that is responsive to at a presence or an absence of an object in a direction in which the deployable fairing moves in transitioning toward the fully deployed configuration from the fully retracted configuration, and at least a second sensor (2124, 2128, 2130) that is response to at least one of a wind speed, a wind direction, a temperature, or precipitation in an ambient environment.
Regarding claim 21, PCT reference ‘422 discloses the deployable fairing system of claim 20 wherein the controller (2100) comprises at least one processor and determines an amount of deployment based at least in part on a position of an object that is present in the direction in which the deployable fairing moves in transitioning toward the fully deployed configuration from the fully retracted configuration and based at least in part on one or more of: the wind speed, the wind direction, the temperature or the precipitation in the ambient environment.
.
Claim(s) 1-17 and 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Burrows et al. US 2018/0148107 A1.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being obvious over PCT reference WO 2018/102422 A in view of Japanese reference 
JP 2018-116429 A.
applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 18, PCT reference ‘422 discloses the deployable fairing system of claim 16 but does now show wherein the at least one sensor is responsive to precipitation in an ambient environment the controller comprises at least one processor and determines an amount of deployment based at least in part on at least one of an amount of precipitation in the ambient environment and a direction of the precipitation in the ambient environment.
Japanese reference ‘429 teaches the rain sensor (15) detects the presence of precipitation and the amount of precipitation. The rain sensor (15) transmits the detected precipitation information to the electronic control unit (80). 

Regarding claim 19, PCT reference ‘422, as modified, discloses the deployable fairing system of claim 18 wherein the controller comprises at least one processor and determines an amount of deployment based at least in part on a desired angle of attack of at least one side panel of the deployable fairing structure.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being obvious over Burrows et al. US 2018/0148107 A1 in view of Japanese reference 
JP 2018-116429 A.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 
Regarding claim 18, Burrows et al. ‘107 discloses the deployable fairing system of claim 16 but does now show wherein the at least one sensor is responsive to precipitation in an ambient environment the controller comprises at least one processor and determines an amount of deployment based at least in part on at least one of an amount of precipitation in the ambient environment and a direction of the precipitation in the ambient environment.
Japanese reference ‘429 teaches the rain sensor (15) detects the presence of precipitation and the amount of precipitation. The rain sensor (15) transmits the detected precipitation information to the electronic control unit (80). 
Regarding claim 18, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the deployable fairing system of Burrows et al. ‘107 with rain sensor, as taught by Japanese reference ‘429, in order to detect the presence of precipitation and the amount of precipitation.
Regarding claim 19, Burrows et al. ‘107, as modified, discloses the deployable fairing system of claim 18 wherein the controller comprises at least 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/          Primary Examiner, Art Unit 3612